DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 16-28, 30-31, and33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 4,256,494) in view of JP 2010/209169.
Yamamoto et al. teach an erasable ink composition for writing on am impervious surface such as a white board, which can be readily erased by wiping with a cloth or paper.  See col. 1, lines 53-56.  With respect to claims 18-20 and 22-27, the erasable ink composition comprises a 40 to 90% by weight of a solvent, 1 to 10% by weight of a pigment, 1 to 25% by weight of a separating agent, 0.5 to 20% by weight of a resin and 0.05 to 20% by weight of an additive such as a hydrocarbon wax as a marker tip drying retarder.  See claim 1, col. 2, lines 41-49 and col. 5, lines 8-15.  With respect to claims 16 and 17, the separation agent is a higher fatty acid ester consisting of a fatty acid of 12-22 carbon atoms and a lower aliphatic alcohol of 1 to 5 carbon atoms, a glycol such as triethylene glycol, glycerin (i.e. glycerol) and mixtures thereof.  See col. 4, lines 5-33.  With respect to claim 21, the solvent can be an alcohol solvent such as ethanol, propanol, butanol and mixtures thereof.  See col. 2, lines 2-11.  With respect to claim 28, Yamamoto et al. further teach that the erasable ink composition is placed in an ink chamber in a holder of a marking pen which has a felt-tip at the end with a cap.  See col. 5, lines 66-68.  A specific example of the erasable ink composition includes 4% by weight of a pigment, 4% by weight of a resin, 31% by weight xylene as a solvent, 50% by weight ethanol as a solvent, 10% by weight glycerin as a separating agent and 1% by weight paraffin wax as an additive.  See Example 10.  Another specific example includes 3% by weight of a pigment, 3% by weight of a resin, 27% by weight benzene as a solvent, 30% by weight i-propanol as a solvent, 24% by weight ethanol as a solvent, 11% by weight triethylene glycol as a separating agent and 2% by weight 
JP 2010/209169 teaches a similar erasable ink composition that contains a neopentyl polyol fatty acid ester such as a pentaerythritol tetrafatty acid ester wherein the number of carbon atoms of the fatty acid group is in the range of 4 to 20 as a release agent.  JP 2010/209169 further teaches that excellent erasability can be obtained by adding the neopentyl polyol fatty acid ester in an amount of 3 to 20 wt %.  See paras. 0006-0008 and paras. 0011-0016 of the English translation (copy provided by the examiner).
Therefore, in view of the combined teachings of Yamamoto et al. and JP 2010/209169, it would have been obvious to one having ordinary skill in the art to have modified the erasable ink composition of Yamamoto et al. by substituting the neopentyl polyol fatty acid ester (i.e. pentaerythritol tetrafatty acid ester wherein the number of carbon atoms of the fatty acid group is in the range of 4 to 20) of JP 2010/209169 for the higher fatty acid ester separating agent consisting of a fatty acid of 12-22 carbon atoms and a lower aliphatic alcohol of 1 to 5 carbon atoms of Yamamoto et al. to provide an erasable ink composition with excellent erasability.
Allowable Subject Matter
Claim 29 are 32 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the use of pentaerythritol tetrahexanoate).
Response to Arguments
	Applicants argue the effective priority date. 
These arguments are not persuasive and the earlier date will not be granted if an English translation is not provided.

	Applicants argue against the 112 rejection. 
Applicant’s amendments to the claims overcome the rejection and it has been withdrawn.

	Applicants argue against the prior art rejections.
	Applicants argue that Yamamoto is silent as to a mixture comprising glycerol and glycol, and further having an ester. While this may be true it is not persuasive as Yamamoto teaches that glycerin (i.e. glycerol) or glycol, or a mixture may be used. Further, Yamaimo suggest the use of 3 components. Whereas, JP ‘169 teaches that excellent eras ability can be obtained when a neopentyl polyol fatty acid ester is used, making it obvious to add such a compound, because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used In re Kerkhoven, 205 U.S.P.Q. 1069.
	Applicants argue they get new and unexpected results. However, the results are not fully commensurate with the scope of the claimed invention, nor is the evidence submitted in declaration form.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734